Bijur, J.
(dissenting). I dissent on the ground that the language of section 201 of the Lien Law, requiring notice of sale for satis*427faction of the hen to be served “ upon any person who shall have given to the lienor notice of an interest in the property subject to the hen ” was not intended to comprehend mortgagees or other persons occupying similar relation to the property, as such persons could have been clearly and specifically described had that been the intention. It is to be remembered that the notice has no relation to the establishment or vahdity of the hen, but is a mere regulatory measure relating to the sale.